The opinion of the Court was delivered, by
Black, C. J.
In order to make the defence in this case good, it was necessary for the plaintiff in error to have proven on the trial, if not that he was evicted under a paramount title, at least that such a title existed. This he attempted to do by showing that, long before he bought the lots, the Delaware and Schuylkill Canal Company had entered upon them and dug a canal there, which, however, was abandoned and never used, and that for this injury to the property the Company was compelled to pay to the then owners certain damages assessed under a provision contained in the charter. (See 4 Wh. 482.) All this gave the Canal Company no title in the soil, but only an easement which could be used or claimed by the company alone. It was not such a title as could be levied on and sold under execution. The case of the Union Canal Company v. Young is not in point, because the charter of that company was totally different from this. Miller, the sheriff’s vendee, was therefore a mere trespasser, and his entry and claim was no reason why the plaintiff in error should not pay the ground-rents sued for in these actions.
Judgment affirmed.